DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ALFAYS LEE LANDIS,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D20-755

                           [October 29, 2020]

   Consolidated appeal of order denying rule 3.850 motion from the
Circuit Court for the Nineteenth Judicial Circuit, Martin County;
Sherwood Bauer, Judge; L.T. Case Nos. 432015000832CFA,
432015000626CFB, 432015000830CFA and 432015000828CFA.

   Alfays Lee Landis, Chipley, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CJ., FORST and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.